DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10, is rejected under 35 U.S.C. 101 because the specification does not exclude transitory embodiments as a possible meaning of a computer-readable storage medium, the claimed “A computer-readable storage medium” in claim 10, covers both transitory and non-transitory embodiments. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter. Amendments may be made to narrow the claim to cover only statutory embodiments to overcome the rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the computer-readable storage medium” in claim 10.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an instance segmentation module” and “a scene change module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Objections
Claims 1-7, and 9-10, are objected to because of the following informalities:  In claim 1, lines 6-7, recites “using cycle generative adversarial networks” however should recite “using the cycle generative adversarial networks”.  Further in line 9, “if” should be replaced with “when”. Claims 2-7, and 9-10, are objected based on their dependency on the objected base claim and inherent the same deficiency. Appropriate correction is required.
Claim 4, is further objected to because of the following informalities:  In claim 4, lines 4-5, recites “the obtained mask coordinates” however should recite “the coordinates of the mask”. Appropriate correction is required.
Claim 7, is further objected to because of the following informalities:  In claim 7, line 4, recites “Season” Examiner believes it is a typographic error and should recite “scene”. Appropriate correction is required.
Claim 8, is objected to because of the following informalities:  In claim 8, line 7, recites “using cycle generative adversarial networks” however should recite “using the cycle generative adversarial networks”. Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitations " the requirements of temporal attributes" in line 7, and recites “the requirements of spatial attributes” in lines 8-9. There are insufficient antecedent basis for these limitations in the claim. Claims 2-7 and 9-10, are rejected based on their dependency on the rejected base claim and inherent the same deficiency.
Claim 2, recites the limitation " the content" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3, recites the limitation " the trained instance segmentation network" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is further rejected based on its dependency on the rejected claim and inherent the same deficiency.
Claim 5 recites the limitation " the public data set or the private data set according to the mask coordinates" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-7, are rejected based on their dependency on the rejected base claim and inherent the same deficiency.
Claim 6, recites the limitation " the cycle generative adversarial network model " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, recites the limitation " the cycle generative adversarial network model " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the requirements of temporal attributes and spatial attributes" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.



Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US PGPUB 2021/0390710 A1) reference discloses systems and methods provide editing operations in a smart editing system that may generate a focal point within a mask of an object for each frame of a video segment and perform editing effects on the frames of the video segment to quickly provide users with natural video editing effects.
Price (US PGPUB 2021/0312635 A1) reference discloses optimal segmentation of an image based on multiple segmentations. In particular, multiple segmentation methods can be combined by taking into account previous segmentations.
Chen (US PGPUB 2020/0175375 A1) reference discloses instance segmentation system to process an image to generate object detection data which defines: (i) regions in the image (e.g., specified by bounding boxes) that each depict an object instance, and (ii) a respective object type of the object instance depicted in each region. Thereafter, the system can generate a respective segmentation of the object instance depicted in each of the regions

Examiner’s Note: Claims 1-10, would be allowable by overcoming the objections and rejections as being set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633